

116 S4645 IS: Amy and Jocelyn Gannon Helicopter Tour Safety Act
U.S. Senate
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4645IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve the requirements for commercial air tours and commercial air tour operators, and for other purposes.1.Short titleThis Act may be cited as the Amy and Jocelyn Gannon Helicopter Tour Safety Act.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the FAA.(2)Commercial air tourThe term commercial air tour has the meaning given that term in section 110.2 of title 14, Code of Federal Regulations, as it applies to helicopters.(3)Commercial air tour operator(A)In generalThe term commercial air tour operator means any person, operating under part 91, 93, 121, 135, or 136 of title 14, Code of Federal Regulations, who conducts a commercial air tour.(B)ClarificationThe operations described in subparagraph (A) include any operation under section 119.1(e)(1) of title 14, Code of Federal Regulations, provided that the operator of such operation has received and is in compliance with a Letter of Authorization issued under section 91.147 of title 14, Code of Federal Regulations.(4)FAAThe term FAA means the Federal Aviation Administration. (5)IFR conditionsThe term IFR conditions has the meaning given that term in section 1.1 of title 14, Code of Federal Regulations.(6)NTSBThe term NTSB means the National Transportation Safety Board.3.Review of Commercial Air Tour Routes(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall do the following:(1)Develop a process to review and approve any flight route used by a commercial air tour operator.(2)Update the operator manual content requirements under part 135 of title 14, Code of Federal Regulations, as it relates to helicopter air tour operators, to require information about flight routes.(b)Evaluation of weather dataNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the National Weather Service, shall develop and implement the following:(1)A process to obtain and evaluate weather data to identify any flight route, or segment of a flight route, used by a commercial air tour operator that is susceptible to rapidly changing weather events.(2)Criteria to determine whether the frequency of such rapidly changing weather events on such flight route, or segment of such flight route, requires that a commercial air tour operator be prohibited from flying along any section of a flight route.4.FAA Aviation Weather Camera Program(a)Weather camerasNot later than 90 days after the date of enactment of this Act, the Administrator shall issue such regulations as are necessary to implement the following NTSB recommendations:(1)Safety Recommendation A–13–025, issued on August 15, 2013 (relating to initiating an aviation weather camera program in Hawaii that includes the installation and maintenance of aviation weather cameras at critical locations in Hawaii and to establish public access to these aviation weather cameras’ real-time imagery). (2)Safety Recommendation A–13–026, issued on August 13, 2013 (relating to installing and maintaining aviation weather cameras in those mountain passes in the continental United States identified as being high risk and to establish public access to these aviation weather cameras’ real-time imagery). (b)Survey of weather cameras(1)In generalNot later than 1 year after the date of enactment of this Act and biennially thereafter, the Administrator shall survey the number and placement of any weather camera installed through the FAA's Aviation Weather Camera Program, or an equivalent State-sponsored program, to determine whether there is sufficient weather camera coverage.(2)Request for additional resourcesIf, as a result of the survey conducted pursuant to paragraph (1), the Administrator determines that additional funding for the installation or maintenance of weather cameras is needed, the Administrator shall include that information in the FAA's annual budget request to Congress.(c)Training on weather cameras(1)Commercial air tour operator trainingNot later than 2 years after the date of enactment of this Act, the Administrator shall establish training requirements for each commercial air tour operator to utilize real-time weather information made available through the FAA's Aviation Weather Camera Program, including—(A)using the information to determine whether it is safe to fly in any area of a flight route used by a commercial air tour operator that is susceptible to rapidly changing weather events; and(B)advising flight crew members on alternative flight routes or the need for an immediate landing when any rapidly changing weather event develops or occurs.(2)Flight service station specialist trainingNot later than 90 days after the date of enactment of this Act, the Administrator shall initiate rulemaking to implement NTSB Safety Recommendation A–13–027, issued on August 15, 2013 (relating to equipping the flight service station specialists responsible for Hawaii and the continental United States with the technical capabilities and training to provide verbal preflight and en route briefings using aviation weather camera imagery).5.Flight Data Monitoring ProgramNot later than 90 days after the date of enactment of this Act, the Administrator shall initiate rulemaking for such regulations as are necessary to implement the following NTSB recommendations, as they relate to helicopter air tour operators:(1)Safety Recommendation A–16–034, issued on November 3, 2016 (relating to requiring all 14 Code of Federal Regulations Part 135 operators to install flight data recording devices capable of supporting a flight data monitoring program). (2)Safety Recommendation A–16–035, issued on November 3, 2016 (relating to requiring all 14 Code of Federal Regulations Part 135 operators to establish a structured flight data monitoring program that reviews all available data sources to identify deviations from established norms and procedures and other potential safety issues, after action in Safety Recommendation A–16–034 is complete). 6.Operational and Training Requirements(a)Instrument ratingsNot later than 90 days after the date of enactment of this Act, the Administrator shall initiate rulemaking to require any commercial air tour operator to use pilots who—(1)if applicable under part 61.65 of title 14, Code of Federal Regulations, hold instrument ratings appropriate to the aircraft flown; or (2)hold an Airline Transport Pilot certificate appropriate to the category and class of aircraft flown, but which is not limited to Visual Flight Rules according to the requirements under sections 61.57 and 61.65 of title 14, Code of Federal Regulations.(b)IFR conditions competency programNot later than 90 days after the date of enactment of this Act, the Administrator shall initiate rulemaking to require any commercial air tour operator to establish an IFR conditions competency program to allow pilots to maintain their ability to operate a commercial air tour under IFR conditions.7.IFR Conditions Equipment Study(a)In generalThe Administrator shall conduct a study on the feasibility of requiring any helicopter used for a commercial air tour to be equipped with the minimum equipment necessary to operate in IFR conditions.(b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to Congress a report on the study conducted pursuant to subsection (a) together with recommendations for such legislation or administrative action as the Administrator determines to be appropriate.8.Commercial Air Tour Videos Study(a)Helicopter Mounted Video Study(1)In generalThe Administrator shall conduct a study on the feasibility of permitting commercial air tour operators or FAA inspectors to conduct random audits (that meet the requirements described in paragraph (2)) of helicopter mounted videos of commercial air tour flights.(2)RequirementThe requirement described in this paragraph is that an audit address flight safety and commercial air tour operator performance with respect to—(A)safe flying techniques; and (B)the avoidance of—(i)dangerous terrain; and(ii)rapidly changing weather events.(b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to Congress a report on the study conducted pursuant to subsection (a) together with recommendations for such legislation or administrative action as the Administrator determines to be appropriate.9.Exemption from certain regulatory requirementsAny rule or regulation promulgated by the Administrator pursuant to this Act—(1)shall not be considered a rule or regulation under Executive Order 13771 (5 U.S.C. 601 note; relating to reducing regulation and controlling regulatory costs); and(2)shall not be subject to the requirements set forth in such Executive order.